     Case 2:20-cv-06471-KK Document 21 Filed 03/05/21 Page 1 of 2 Page ID #:5355



 1   Michelle J. Shvarts (SBN 235300)
 2   DISABILITY ADVOCATES GROUP
     17525 Ventura Blvd., Ste 308
 3
     Encino, CA 91316
 4   TEL: (800) 935-3170
 5
     FAX: (800) 501-0272
     mshvarts@dagaccess.com
 6   Attorneys for Plaintiff, Ange George
 7

 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     ANGE GEORGE,                           )
11         Plaintiff,                       ) Case No.: 2:20-cv-06471-KK
12                                          )
           vs.                              ) [PROPOSED] ORDER FOR AWARD
13
                                            ) OF EAJA FEES
14   ANDREW M. SAUL,                        )
15
     Commissioner of Social Security,       )
             Defendant.                     )
16                                          )
17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-06471-KK Document 21 Filed 03/05/21 Page 2 of 2 Page ID #:5356



 1   Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
 2
           IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
 3
     (“EAJA”) are awarded in the amount THREE THOUSAND SIX HUNDRED
 4
     AND THIRTY SIX DOLLARS ($ 3,636.00) as authorized by 28 U.S.C. §
 5
     2412(d), and subject to the terms and conditions of the Stipulation.
 6

 7
     DATED: March 5, 2021
 8
                                                ________________________________
 9
                                                  HON. KENLY KIYA KATO
10                                                United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
